DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. 37 C.F.R 1.84 says:
Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.
At least figs. 3A-7 are not of sufficient quality so that all details of the photographs are reproducible in the printed patent. The cut plane and contours are not clearly discernable. Furthermore, figs. 8A-8B contain text that is unreadable when reproduced and the catheter trajectories and channels are not clearly visible. Finally, figs. 9A-9B are not of sufficient quality when reproduced to distinguish the catheter trajectories or nodes.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
The description of fig. 3B on p. 7 says “cut plane indicated in green” however the figures are black and white.
The description of fig. 7 on p. 8 says “the red cylinders” and “the green ‘X’” however the figures are black and white.
The description of fig. 9A on p. 8 says “shown in red” and “shown as red dots” however the figures are black and white.  
P. 26, lines 10-12 describe a “green outline” and a “red outline” and line 14 describes “red circles” in fig. 9A, however fig. 9A is black and white.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke (3D Printed Surface Applicators for High Dose Rate Brachytherapy, August 2016).
Claim 1: Clarke discloses a method of generating a digital model of a custom surface brachytherapy applicator, the method comprising: 
a) obtaining an initial digital surface brachytherapy applicator model, wherein the initial digital surface brachytherapy applicator model comprises a patient-facing surface (p. 34-35; fig. 19 left image; fig. 20); 
b) identifying a cut plane for bisecting the initial digital surface brachytherapy applicator model (p. 41, Step 3, “the centre of the object”); 
c) processing the initial digital surface brachytherapy applicator model to incorporate a plurality of catheter channels, thereby obtaining a modified digital surface brachytherapy applicator model, wherein the plurality of catheter channels are incorporated such that: 
a first set of catheter channels are spatially distributed, relative to the cut plane, on a first side of the cut plane (p. 41, Step 3 “starting with the centre of the object and moving to the right towards the limit selected in step 1”; figs. 20-25); and 
a second set of catheter channels are spatially distributed, relative to the cut plane, on a second side of the cut plane (p. 41, Step 3 “repeating the process travelling to the left”; figs. 20-25).
Claim 2: Clarke discloses processing the initial digital surface brachytherapy applicator model to incorporate the plurality of catheter channels comprises: 
processing the initial digital surface brachytherapy applicator model to define, relative to the patient-facing surface of the initial digital surface brachytherapy applicator model, a plurality of catheter trajectories, wherein the plurality of catheter trajectories are defined such that: 
a first set of catheter trajectories are spatially distributed, relative to the cut plane, on the first side of the cut plane (fig. 23 and p. 42-43, step 4; series of points placed within model define the trajectories) and 
a second set of catheter trajectories are spatially distributed, relative to the cut plane, on the second side of the cut plane (p. 41 “repeating the process and travelling to the left); and 
wherein the plurality of catheter trajectories are defined such that they reside within an internal offset surface recessed, within the initial digital surface brachytherapy applicator model, relative to the patient-facing surface, by a prescribed offset, such that the plurality of catheter trajectories reside within the initial digital surface brachytherapy applicator model (p. 43. Step 4e the points were then moved 5 mm away from the surface, into the applicator, therefore the resulting trajectories reside within an internal offset surface 5 mm “below” the patient-facing surface); and 
modifying the initial digital surface brachytherapy applicator model to incorporate the plurality of catheter channels such that each catheter channel has a longitudinal axis defined by a respective catheter trajectory (fig. 25 and p. 44, steps 4g-i).
Claim 3: Clarke discloses the first set of catheter trajectories are defined, relative to the cut plane, by: 
defining an initial first catheter trajectory that resides within the internal offset surface adjacent to the cut plane, on the first side of the cut plane, and is spatially offset, along a length thereof, from the cut plane by a first offset measure defined within the internal offset surface (p. 41, step 3, starting at the center and moving to the right, algorithm finds the nearest point at least 10 mm from the last point, thus defining trajectory locations on a first side of the cut plane evenly spaced apart by 10 mm; fig. 22); and 
defining a plurality of additional first catheter trajectories on the first side of the cut plane, such that each pair of neighbouring first catheter trajectories are spatially offset, within the internal offset surface, by a constant inter-channel separation measure (p. 41, step 3, starting at the center and moving to the right, algorithm finds the nearest point at least 10 mm from the last point, thus defining trajectory locations on a first side of the cut plane evenly spaced apart by a constant inter-channel separation measure of 10 mm; fig. 22); and 
wherein the second set of catheter trajectories are defined, relative to the cut plane, by: 
defining an initial second catheter trajectory that resides within the internal offset surface adjacent to the cut plane, on the second side of the cut plane, and is spatially offset, along a length thereof, from the cut plane by a second offset measure defined within the internal offset surface (p. 41 “repeating the process and travelling to the left); and 
defining a plurality of additional second catheter trajectories on the second side of the cut plane, such that each pair of neighbouring second catheter trajectories are spatially offset, within the internal offset surface, by the constant inter-channel separation measure (p. 41 “repeating the process and travelling to the left).
Claim 6: Clarke discloses the first offset measure, the second offset measure and the constant inter-channel separation measure are determined along a set of contours defined within the internal offset surface, wherein each contour intersects the cut plane, such that: 
the initial first catheter trajectory, residing adjacent to the cut plane, on the first side of the cut plane, is spatially offset from the cut plane, along each contour within the internal offset surface, by the first offset measure; 
each pair of neighbouring first catheter trajectories are spatially offset, along each contour within the internal offset surface, by the constant inter-channel separation measure; 
the initial second catheter trajectory, residing adjacent to the cut plane, on the second side of the cut plane, is spatially offset from the cut plane, along each contour within the internal offset surface, by the second offset measure; and 
each pair of neighbouring second catheter trajectories are spatially offset, along each contour within the internal offset surface, by the constant inter-channel separation measure (each slice of the model in the x-y plane amounts to a contour; the catheter trajectories are equally spaced apart along the offset surface in each slice/contour along the z-axis (figs 22-23 and p. 41-43; therefore each pair of neighboring catheter trajectories are spatially offset along each contour within the internal offset surface, by the constant inter-channel separation measure (fig. 25)).
Claim 7: Clark discloses the set of contours are defined by intersections of a set of parallel planes with the internal offset surface (each slice intersects with the entire applicator model, and therefore intersects with the internal offset surface; each slice is parallel since they are all x-y planes along the z-axis).
Claim 8: Clarke discloses the set of parallel planes are perpendicular to the cut plane (cut plane is along the z-axis (fig. 21); x-y planes are parallel to the z-axis).
Claim 18: Clarke discloses generating a digital model of a custom surface brachytherapy applicator according to the method of claim 1 (see rejection of claim 1); and 
fabricating the custom surface brachytherapy applicator according to the modified digital surface brachytherapy applicator model (fig. 26 and p. 37).
Claim 19: Clarke discloses a system for generating a digital model of a custom surface brachytherapy applicator, the system comprising: 
a processing system comprising at least one processor and memory operatively coupled to the at least one processor, wherein the memory comprises instructions executable by the at least one processor for performing operations comprising (for all processing steps, see rejection of claim 1 above; processing system comprising processor and memory disclosed on p. 34-35 “Eclipse treatment planning system” and 3D modeling software “Blender”): 
obtaining an initial digital surface brachytherapy applicator model, wherein the initial digital surface brachytherapy applicator model comprises a patient-facing surface; 
identifying a cut plane for bisecting the initial digital surface brachytherapy applicator model; 
processing the initial digital surface brachytherapy applicator model to incorporate a plurality of catheter channels, thereby obtaining a modified digital surface brachytherapy applicator model, wherein the plurality of catheter channels are incorporated such that: 
a first set of catheter channels are spatially distributed, relative to the cut plane, on a first side of the cut plane; and 
a second set of catheter channels are spatially distributed, relative to the cut plane, on a second side of the cut plane.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke in view of Krechting (US 2015/0265849 A1).
Claim 4: Clarke fails to disclose the plurality of catheter trajectories further comprises a central catheter trajectory defined at an intersection of the cut plane with the internal offset surface, and wherein the first offset measure and the second offset measure are both equal to the constant inter-channel separation measure. However, such a modification merely depends on the number of channels desired in the final applicator. Furthermore, Krechting discloses a technique for fabricating a customized brachytherapy applicator wherein the number of catheters may be determined based on the target location, target area size, or disease state [0029]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Clarke to include a central catheter trajectory defined at an intersection of the cut plane with the internal offset surface, and wherein the first offset measure and the second offset measure are both equal to the constant inter-channel separation measure, as such a structure merely means the equally spaced catheter channels include a channel at the center of the device, and Krechting discloses the number of catheters may be determined based on the target location, target area size, or disease state. If the number of catheters is an odd number, a central catheter channel will be required to maintain even spacing.
Claim 5: Clarke fails to disclose a sum of the first offset measure and the second offset measure is equal to the constant inter-channel separation measure (in other words, the cut plane is located centrally between the two middle-most catheter trajectories). However, such a modification merely depends on the number of channels desired in the final applicator. Furthermore, Krechting discloses a technique for fabricating a customized brachytherapy applicator wherein the number of catheters may be determined based on the target location, target area size, or disease state [0029]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Clarke so that a sum of the first offset measure and the second offset measure is equal to the constant inter-channel separation measure, as such a structure merely means the equally spaced catheter channels do not include a channel at the center of the device, and Krechting discloses the number of catheters may be determined based on the target location, target area size, or disease state. If the number of catheters is an even number, the cut plane will not coincide with a catheter channel but instead will reside centrally between the two middle-most catheter trajectories to maintain even spacing.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarke
Claim 9: Clarke fails to disclose whether the cut plane is identified based on input from a user. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify the cut plane based on input from a user in order to ensure the catheter trajectories are placed in the desired orientation within the applicator (i.e. horizontal vs. vertical).
Allowable Subject Matter
Claims 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12: Clarke fails to disclose identifying the cut plane by determining a curvature for a plurality of trial cut planes and selecting a trial cut plane for which the curvature satisfies a criteria. This feature is not shown in the prior art of record.
Claims 13-14: Clarke fails to disclose performing steps b and c for a plurality of cut planes to obtain a plurality of additional modified digital surface brachytherapy applicator models and selecting a modified digital surface brachytherapy applicator model satisfying a curvature criteria. This feature is not shown in the prior art of record.
Claims 15-17: Clarke fails to disclose determining a region over which a local radius of curvature of a channel is less than a threshold, displaying an image of the region on a user interface such that the curvature of the catheter channel is adjustable by the user, and refining the model based on input received from the user. The feature is not shown in the prior art of record. Ju (US 2016/0093100 A1) discloses a method for generating a patient-specific applicator using 3D printing. The user may edit the structure of the applicator channels within the model through an interface unit, however there is no disclosure of determining if a local radius of curvature of a channel is less than a threshold and displaying an image on the user interface such that specifically the curvature is adjustable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791